Name: Commission Regulation (EEC) No 2704/92 of 16 September 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 9. 92 Official Journal of the European Communities No L 273/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2704/92 of 16 September 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, rates , in line with the provisions of Articles 6 and 6a of Regulation (EEC) No 1677/85, for Italy, Greece, the United Kingdom and Spain ; Whereas Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3672/89 (9), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas pursuant to Article 1 of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (10), as last amended by Regulation (EEC) No 3137/91 ("), the real monetary gap following realignment is to be calculated for the period 14 and 15 September 1992 ; Whereas Article 6 ( 1 ) of Regulation (EEC) No 3155/85 provides that monetary compensatory amounts fixed in advance shall be adjusted if a new agricultural conversion rate which was publicly announced before an application for advance fixing was lodged comes into effect ; Whereas application of the abovementioned rules makes it necessary to adjust the monetary compensatory amounts applicable in Greece, Italy and the United Kingdom ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts (J), as last amended by Regulation (EEC) No 3247/89 (4), and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (*), as last amended by Regulation (EEC) No 2502/92 (*); Whereas following the monetary realignment of 13 September 1992 Commission Regulation (EEC) No 2703/92 (7) has adjusted the agricultural conversion 1) OJ No L 164, 24. 6 . 1985 , p . 6 . 2) OJ No L 201 , 31 . 7 . 1990 , p . 1 . J) OJ No L 310, 21 . 11 . 1985, p. 22 . 4) OJ No L 314, 28 . 10 . 1985, p . 51 . 5) OJ No L 153, 17 . 6 . 1991 , p. 1 . 4) OJ No L 255, 1 . 9 . 1992 , p. 1 . 7) OJ No L 272, 17 . 9 . 1992 , p . 66. (') OJ No L 310, 21 . 11 . 1985, p. 4 . O OJ No L 358, 8 . 12 . 1989, p . 28 . ( l0) OJ No L 312, 18 . 11 . 1988 , p. 16 . (") OJ No L 297, 29. 10 . 1991 , p . 17 . No L 273/2 Official Journal of the European Communities 17 . 9. 92 2 . Annexes II and III are replaced by Annexes II and III hereto. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The columns headed 'Italy, 'United Kingdom' and 'Greece' in Annex I are replaced by those shown in Annex I to this Regulation. Article 2 This Regulation shall enter into force on 17 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1992. For the Commission Ray MAC SHARRY Member ofthe Commission 17 . 9. 92 Official Journal of the European Communities No L 273/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Ut FF Dr £Irl  1000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 1,956 1,956 2,642 2,642 1,956 1,956 1,858 1,858 1,858 1,784 1,784 1,956 1,956 1,858 1,858 2,371 2,234 2,738 0,880 1,895 1,819 1,895 1,895 3,370 2,561 2,497 2,836 1,995 1,895 2,601 1,895 1,895 1,995 1,895 1,895 1,819 1,995 10 307 10 307 13 924 13 924 10 307 10 307 9 792 9 792 9 792 9 401 9 401 10 307 10 307 9 792 9 792 12 496 11 776 14 430 4 638 9 988 9 589 9 988 9 988 17 761 13 496 13 161 14 945 10 513 9 988 13 709 9 988 9 988 10513 9 988 9 988 9 589 10513 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 No L 273/4 Official Journal of the European Communities 17. 9. 92 Posiuve Negauve Denmark Italy France Greece Ireland CN code Table Additionalcode Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Notes DM F1 Put Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 7294 1 000 kg  9 988 9 988 9 988 13 709 9 589 16 921 10 513 9 988 11 338 9 988 9 988 9 988 13 709 15 668 9 988 9 589 16 921 13 161 9 589 9 589 10 513 10 513 10 513 10 513 9 988 9 988 9 988 10 513 9 988 9 988 9 988 10 513 9 988 9 988 9 988 7 730 3 092 18 346 13 708 17 430 13 024 15 178 17 419 17 419 15 563 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 11-4 1,895 1,895 1,895 2,601 1,819 3,211 1,995 1,895 2,151 1,895 1,895 1,895 2,601 2,973 1,895 1,819 3,211 2,497 1,819 1,819 1,995 1,995 1,995 1,995 1,895 1,895 1,895 1,995 1,895 1,895 1,895 1,995 1,895 1,895 1,895 1,467 0,587 3,481 2,601 3,307 2,471 2,880 3,305 3,305 2,953 O 17 . 9. 92 Official Journal of the European Communities No L 273/5 Positive Negative NotesCN code Table additionalcode Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl C) C) C) C)  1 000 kg  15 563 15 563 15 563 15 563 15 563 15 563 15 563 23 706 20 305 15 563 15 563 15 563 21 232 14 842 15 563 4 257 8 818 4 257 8 818 4 257 9 122 4 257 9 122 20 614 1 237 14 150 28 300 2 105 4 209 22 329 44 657 1 237 15 387 29 537 1 237 3 342 5 446 1 237 23 566 45 894 2,953 2,953 2,953 2,953 2,953 2,953 2,953 4,498 3,853 2,953 2,953 2,953 4,029 2,816 2,953 0,808 1,673 0,808 1,673 0,808 1,731 0,808 1,731 3,911 0,235 2,685 5,370 0,399 0,799 4,237 8,473 0,235 2,920 5,605 0,235 0,634 1,034 0,235 4,472 8,708 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 23091011 2309 10 13 2309 10 31 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 O o o o o o o o o o &lt;*&gt; o o o o o C) No L 273/6 Official Journal of the European Communities 17. 9 . 92 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit Fr Dr £ Irl  1 000 kg  2309 10 31 23-3 7691 0,743 3 917 2309 10 33 23-9 7541 (2)   23-9 7542 (') 2,685 14 150 23-9 7543 (2) 5,370 28 300 23-9 7545 (2) 0,399 2 105 23-9 7546 (J) 0,799 4 209 23-9 7547 (2)   23-9 7548 (2) 4,237 22 329 23-9 7549 (2) 8,473 44 657 23-9 7645 (2) 0,743 3 917 23-9 7646 (2) 3,428 18 067 23-9 7647 (2) 6,113 32 217 23-9 7648 (*) 0,743 3 917 23-9 7649 (J) 1,142 6 022 23-9 7650 &lt;2) 1,542 8 126 23-9 7651 (2) 0,743 3 917 23-9 7652 (2) 4,980 26 246 23-9 7653 (2) 9,216 48 574 230910 51 23-4 7624   23-4 7692 1,467 7 730 2309 10 53 23-10 7541 (2)   23-10 7542 (2) 2,685 14 150 23-10 7543 (2) 5,370 28 300 23-10 7545 (2) 0,399 2 105 23-10 7546 &lt;2) 0,799 4 209 23-10 7547 (2)   23-10 7548 (2) 4,237 22 329 23-10 7549 (2) 8,473 44 657 23-10 7654 &lt;2) 1,467 7 730 23-10 7655 (2) 4,152 21 880 23-10 7656 (2) 6,837 36 030 23-10 7657 (2) 1,467 7 730 23-10 7658 (2) 1,866 9 835 23-10 7659 (2) 2,266 11 939 23-10 7660 (2) 1,467 7 730 23-10 7661 (2) 5,704 30 059 23-10 7662 (2) 9,940 52 387 2309 90 31 23-5 7624   23-5 7693 0,235 1 237 2309 90 33 23-11 7541 (')   23-11 7542 (2) 2,685 14 150 23-11 7543 (2) 5,370 28 300 23-11 7545 (2) 0,399 2 105 23-11 7546 (2) 0,799 4 209 23-11 7547 (2)   17. 9. 92 Official Journal of the European Communities No L 273/7 Positive Negative CN code Germany Nether ­ lands Spam Portugal United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfri/Lfn Dkr Lit FF Dr £ In 1 000 kg  2309 90 33 2309 90 41 2309 90 43 Table Additionalcode Note* 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7545 7546 7547 7548 7549 7681 7682 7683 7684 7685 o o o o o o o o o o o o o o o o o o o o o o o ' O o o o o o o o o o o o o o o o o o 4,237 8,473 0,235 2,920 5,605 0,235 0,634 1,034 0,235 4.472 8,708 0,743 2,685 5,370 0,399 0,799 4,237 8.473 0,743 3,428 6,113 0,743 1,142 1,542 0,743 4,980 9,216 1,467 2,685 5,370 0,399 0,799 4,237 8,473 1,467 4,152 6,837 1,467 1,866 22 329 44 657 1 237 15 387 29 537 1 237 3 342 5 446 1 237 23 566 45 894 3 917 14 150 28 300 2 105 4 209 22 329 44 657 3 917 18 067 32 217 3 917 6 022 8 126 3 917 26 246 48 574 7 730 14 150 28 300 2 105 4 209 22 329 44 657 7 730 21 880 36 030 7 730 9 835 2309 90 51 2309 90 53 No L 273/8 Official Journal of the European Communities 17 . 9. 92 I \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  l 2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 o o o o 2,266 1,467 5,704 9,940 11 939 7 730 30 059 52 387 .  (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. 17. 9. 92 Official Journal of the European Communities No L 273/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Posiuve Negative Germany Spain Portugal Ireland CN code Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Table Additionalcode Notes 02-1 02-1 02-1 02-1 02-1 02-1 02-2 02-2 16-4 16-4 16-4 16-4 7014 7018 7019 7014 7018 7019 7034 7038 7330 7331 7332 7332 C) C) c&gt; 0) o o o o o oo o  100 kg live weight  1,868 1,868 1,868 1,868 1,868 9 843 9 843 9 843 9 843 9 843   100 kg net weight  3,548 3,548 3,548 3,548 2,839 2,839 4,258 4,258 2,839 4,856 3,156 3,156 0,505 0,505 2,525 0,789 0,789 3,945 2,525 3,945 3,945 0,789 3,945 4,856 3,945 2,839 4,053 4,053 4,053 4,053 2,428 1,625 1,625 18 701 18 701 18 701 18 701 14 961 14 961 22 442 22 442 14 961 25 592 16 634 16 634 2 662 2 662 13 308 4 159 4 159 20 793 13 308 20 793 20 793 4 159 20 793 25 592 20 793 14 961 21 359 21 359 21 359 21 359 12 796 8 563 8 563  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 No L 273/ 10 Official Journal of the European Communities 17 . 9. 92 (*) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (*) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 17 . 9. 92 Official Journal of the European Communities No L 273/11 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Spain Portugal CN code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl a+ c 100 kg  a+c 11 164 7 279 11 164 a+e 2,118 1,381 2,118 d+f d+f a+c 1,381 a+c a + c a+c a+c a+c+f d + f d+f a+c 7 279 a+c a+c a + c a + c a + c + f d+f d + f a+c a+c a+c a + c a+c a+c+ f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 7058 7059 7079 7222 7089 . 7089 7744 7098 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7097 7223 7098 7114 7224 7744 7089 7744 7744 a + c a+c+f a+c a+c a+c a + c + f a+c+f a+c+f a+c a + c a+ c a+c+ f a+c+f a + c + f a+c a+c+f a + c a+c a+c a + c + f a+c+f a+c+f a+c a+c a+c a + c+f a + c+f a + c+f 1,381 2,118 a+c a + c + f a+c a + c a+c a + c+f a + c+f a + c + f a + c a+c a+c a+c+ f a+c+f a + c + f 7 279 11 164 1,381 a+c 7 279 a + c a+c a+c d+f a + c + f a+c+ f a+c d+f a+c+f a + c + f a + c d+f a + c+f a + c+f No L 273/ 12 Official Journal of the European Communities 17. 9. 92 Positive Negative Germany Nether ­ lands Spain Portugal United KingdomCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland F1 PtaDM Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  a + c a + c a + c a + c+f a+c+ f a + c+f a+c a + c a+c a + c a + c a + c a+c + f a+c+f a+c+f a+c+ f a + c+f a + c + f a+c a+c a + c a+c+f a+c+f a + c + f a + c a + c a+c a + c a + c a + c a + c + f a+c+f a+c+f a+c + f a + c + f a+c+ f a + c a + c a + c a+c+f a + c+f a + c+f a + c a + c a + c a + c a + c a + c a + c + f a+c+f a+c+f a + c + f a + c+f a+c+f 6 436 6 597 9 339 9 573 10 153 10 407 18 494 18 956 b x coef b x coef b x coef b b X coef 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 20 0406 10 80 0406 20 10 0406 20 90 1,221 1,252 1,772 1,816 1,926 1,975 3,509 3,597 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 . 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7197 7199 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 b x coef b x coef b x coef b b x coef b x coef b x coef b x coef b b x coef 2,634 3,007 1,811 2,356 0,823 1,197 3,007 2,356 1,197 13 882 15 850 9 544 12 419 4 338 6 310 15 850 12 419 6 310 3,007 4,078 15 850 21 492 No L 273/ 1317. 9. 92 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 1,081 1,586 2,308 2,737 1,081 1,586 2,308 2,308 2,737 2,737 2,847 2,356 2,634 3,007 1,811 2,356 3,520 3,520 2,356 3,520 5 700 8 360 12 164 14 426 5 700 8 360 12 164 12 164 14 426 14 426 15 003 12 419 13 882 15 850 9 544 12 419 18 551 18 551 12 419 18 551 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 | 04-12 04-12 j 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 3,225 2,634 3,007 1,811 2,356 2,634 3,007 1,811 2,356 2,634 3,007 1,811 16 999 13 882 15 850 9 544 12 419 13 882 15 850 9 544 12 419 13 882 15 850 9 544 No L 273/14 Official Journal of the European Communities 17 . 9 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £Ir 2,356  100 kg  12 419 2,634 3,007 1,811 2,356 13 882 15 850 9 544 12 419 2,634 3,007 1,811 2,356 13 882 15 850 9 544 12 419 2,634 3,007 1,811 2,356 13 882 15 850 9 544 12 419 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 73 2,634 3,007 1,811 2,356 13 882 15 850 9 544 12 419 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 , 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 2,634 3,007 1,811 2,356 13 882 15 850 9 544 12 419 2,634 3,007 1,811 2,356 13 882 15 850 9 544 12 419 2,634 3,007 1,811 2,356 13 882 15 850 9 544 12 419 21 4924,078 2,634 13 882 17 . 9. 92 Official Journal of the European Communities No L 273/ 15 Positive Negative CN code fable additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  15 850 9 544 12 419 13 882 15 850 9 544 12 419 13 882 15 850 9 544 12 419 13 882 15 850 9 544 12 419 13 882 15 850 9 544 12 419 13 882 15 850 9 544 12 419 3,007 1,811 2,356 2,634 3,007 1,811 2,356 2,634 3,007 1,811 2,356 2,634 3,007 1,811 2,356 2,634 3,007 1,811 2,356 2,634 3,007 1,811 2,356 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 0406 90 93 0406 90 99 2309 10 15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7228 7230 7232 7553 7554 7555 7556 2,634 3,007 1,811 2,356 0,823 1,197 3,007 2,356 1,197 0,268 0,537 0,805 1,007 13 882 15 850 9 544 12 419 4 338 6 310 15 850 12 419 6 310 1 415 2 830 4 245 5 306 No L 273/ 16 Official Journal of the European Communities 17. 9. 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrt/Lfrs DkrDM F1 Pta Esc £ Lit FF Dr £ Irl 100 kg  2309 10 15 2309 10 19 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 1,128 1,208 0,040 0,080 0,120 0,150 0,168 0,180 0,424 0,847 1,271 1,589 1,779 1,906 0,268 0,537 0,805 1,007 1,128 1,208 0,040 0,080 0,120 0,150 0,168 0,180 0,424 0,847 1,271 1,589 1,779 1,906 0,268 0,537 0,805 1,007 1,128 1,208 0,040 0,080 0,120 0,150 0,168 5 943 6 368 210 421 631 789 884 947 2 233 4 466 6 699 8 373 9 378 10 048 1 415 2 830 4 245 5 306 5 943 6 368 210 421 631 789 884 947 2 233 4 466 6 699 8 373 9 378 10 048 1 415 2 830 4 245 5 306 5 943 6 368 210 421 631 789 884 2309 10 39 No L 273/ 1717 . 9. 92 Official Journal of the European Communities Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 P » Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 2309 10 39 0,180 0,424 947 2 233 2309 10 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 0,847 1,271 1,589 1,779 1,906 0,268 0,537 0,805 1,007 1,128 1,208 0,040 0,080 0,120 0,150 0,168 0,180 0,424 0,847 1,271 1,589 1,779 1,906 0,268 0,537 0,805 1,007 1,128 1,208 0,040 0,080 0,120 0,150 0,168 0,180 0,424 0,847 1,271 1,589 1,779 1,906 4 466 6 699 8 373 9 378 10 048 1 415 2 830 4 245 5 306 5 943 6 368 210 421 631 789 884 947 2 233 4 466 6 699 8 373 9 378 10 048 1 415 2 830 4 245 5 306 5 943 6 368 210 421 631 789 884 947 2 233 4 466 6 699 8 373 .9 378 10 048 2309 10 70 No L 273/18 Official Journal of the European Communities 17 . 9. 92 Posiuve Negauve Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Notes Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfri/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 10 70 2309 90 35 Table Additionalcode 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 2309 90 39 0,268 0,537 0,805 1,007 1,128 1,208 0,040 0,080 0,120 0,150 0,168 0,180 0,424 0,847 1,271 1,589 1,779 1,906 0,268 0,537 0,805 1,007 1,128 1,208 0,040 0,080 0,120 0,150 0,168 0,180 0,424 0,847 1,271 1,589 1,779 1,906 0,268 0,537 0,805 1,007 1,128 1,208 1 415 2 830 4 245 5 306 5 943 6 368 210 421 631 789 884 947 2 233 4 466 6 699 8 373 9 378 10 048 1 415 2 830 4 245 5 306 5 943 6 368 210 421 631 789 884 947 2 233 4 466 6 699 8 373 9 378 10 048 1 415 2 830 4 245 5 306 5 943 6 368 2309 90 49 17 . 9. 92 Official Journal of the European Communities No L 273/ 19 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 P » Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Iri 2309 90 49 2309 90 59 Z3-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 0,040 0,080 0,120 0,150 0,168 0,180 0,424 0,847 1,271 1,589 1,779 1,906 0,268 0,537 0,805 1,007 1,128 1,208 0,040 0,080 0,120 0,150 0,168 0,180 0,424 0,847 1,271 1,589 1,779 1,906 0,268 0,537 0,805 1,007 1,128 1,208 0,040 0,080 0,120 0,150 0,168 0,180 0,424 100 kg  210 421 631 789 884 947 2 233 4 466 6 699 8 373 9 378 10 048 1 415 2 830 4 245 5 306 5 943 6 368 210 421 631 789 884 947 2 233 4 466 6 699 8 373 9 378 10 048 1 415 2 830 4 245 5 306 5 943 6 368 210 421 631 789 884 947 2 233 2309 90 70 NoL273/20 Official Journal of the European Communities 17.9.92 \ I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 7 §80 7581 7582 7583 7584 7885 0,847 1,271 1,589 1,779 1,906  100 kg - 4 466 6 699 8 373 9 378 10 048 -" a 0,039  °/o milk fat/100 kg product  206 b 0,043 226  c  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,018 95  d  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,021 112  e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,002 9  f I 0,007  °/o sucrose/100 kg product 38  Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is die case, the actual content by weight of these products and the lactose content ofthe addedwhey. 17. 9. 92 Official Journal of the European Communities No L 273/21 PART 7 SECTOR SUGAR Monetary compensatory amounts Ireland £ Irl l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr \ \  100 kg  1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 0) C) C) o o 0,598 0,598 0,598 0,598 0,598 0,598 0,598 0,598 0,718 0,718 0,718 3 151 3 151 3 151 3 151 3 151 3 151 3 151 3 151 3 783 3 783 3 783  l  100 kg of dry matter  1702 30 10 1702 40 10 1702 60 10 17-8 17-8 17-8 7341 7341 7341 0,718 0,718 0,718 3 783 3 783 3 783  \ l I  % sucrose content and 100 kg net  1702 60 90 17-10 17-10 17-10 7345 7346 7347 o o o 0,0072 0,0072 0,0072 37,83 37,83 37,83 - llI  100 kg of dry matter  1702 90 30 17-8 7341 \ 0,718 3 783  \ \ l  °/o sucrose content and 100 kg net  1702 90 60 1702 90 71 1702 90 90 17-11 17-11 17-11 17-12 17-10 17-10 17-10 7349 7350 7351 7353 7345 7346 7347 o o o o o o o 0,0072 0,0072 0,0072 0,0072 0,0072 0,0072 0,0072 37,83 37,83 37,83 37,83 37,83 37,83 37,83  IlI  100 kg of dry matter  2106 90 30 21-5 7419 \ 0,718 3 783  I \  % sucrose content and 100 kg net  2106 90 59 21-6 21-6 21-6 7423 7424 7425 o o o 0,0072 0,0072 0,0072 37,83 37,83 37,83  No L 273/22 Official Journal of the European Communities 17. 9. 92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (*) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. C) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4. 3 . 1970, p. 1 ) in the case of exports. 17 . 9. 92 Official Journal of the European Communities No L 273/23 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg  10 048 11 147 15 8213,002 10 048 11 147 15 8213,002 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 1010 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 No L 273/24 Official Journal of the European Communities 17 . 9 . 92 Positive Negative Denmark Additional code Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland CN code Table DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lie FF Dr £ Irl  100 kg  7632 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 1099 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7633 7634 6585 7585 6586 7586 7001 7002 7003 7004 17. 9. 92 Official Journal of the European Communities No L 273/25 Negative Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ 100 kg  \ \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 2106 90 99 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 No L 273/26 Official Journal of the European Communities 17. 9 . 92 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg 7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 5 592 5 592 5 592 7 536 7 536 7 536 7 536 7 536 7 944 7 944 7 944 7 944 7 944 8 408 8 408 8 408 8 408 8 908 8 908 8 908 14 669 14 669 14 669 14 669 14 669 15 077 15 077 15 077 15 077 2,783 2,938 3,074 3,203 3,384 2,861 3,016 3,152 3,281 17 . 9. 92 Official Journal of the European Communities No L 273/27 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2,949 3,104 3,240 3,043 3,198 100 kg  15 541 15 541 15 541 16 041 16 041 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 O C) O O O C) C) C) C) o o o o o O C) o o o C) (') O C) C) C) C) C) o C) o o o C) C) C) C) o (') (l) No L 273/28 Official Journal of the European Communities 17. 9. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 C) O o o (') (') o o C) o c&gt; C) o o o 0) C) o o o o o (') o C) C) o C) C) o C) o 0) C) C) (') V) C) C1) (') o (l) C) o (l) 5 604 5 604 5 604 5 604 6104 6 104 6 104 8 048 8 048 8 048 8 048 8 048 8 456 8 456 8 456 8 456 8 456 8 920 8 920 8 920 8 920 9 420 9 420 9 420 15 181 15 181 15 181 15 181 15 589 15 589 15 589 15 589 16 053 16 053 16 053 16 553 16 553 2,880 3,035 3,171 3,300 2,958 3,113 3,249 3,378 3,046 3,201 3,337 3,140 3,295 17. 9. 92 Official Journal of the European Communities No L 273/29 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Ptt Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 C) O C) C) C) C) o o o C) C) C) (') o O C) o C) C) C) o o C) C) 0) o 0) o O C) C) o o C) C) o o C) C) C) C) 6 o o 8 158 8 158 8 158 8 158 8 158 8 566 8 566 8 566 8 566 8 566 9 030 9 030 9 030 9030 9 530 9 530 5 444 5 444 5 444 5 444 No L 273/30 Official Journal of the European Communities 17 . 9 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Fl Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 C) C&gt; O C) C) 0) o o C) o C) o C) O C) o C) o 0) o c&gt; o C) C) o C) c&gt; C) C) C) o (') c&gt; (') C) o C) C) C) o C1) C) C) C) 5 944 5 944 5 944 6 446 6 446 8 840 8 840 8 840 8 840 8 840 9 248 9 248 9 248 9 248 9 248 9 712 9 712 9 712 9 712 10 212 10 212 10 714 5 697 5 697 5 697 5 697 5 697 6 105 6 105 6 105 6 105 6 105 6 569 6 569 6 569 6 569 7 069 7 069 7 069 7 571 7 571 9 421 9 421 9 421 9 421 17. 9. 92 Official Journal of the European Communities No L 273/31 Posiuve Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy ­ France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 O C&gt; O C) O C) O C) O o o O (l) C) e&gt; O C) o C) O o o o 0 o o C) (l) O o o o C) o o C) (J) C) C) o o C) C) o o 2,487  100 kg  9 421 9 829 9 829 9 829 9 829 10 293 10 293 10 293 10 793 10 793 6 584 6 584 6 584 6 584 6 584 6 992 6 992 6 992 6 992 6 992 7 456 7 456 7 456 7 456 7 956 7 956 7 956 8 458 8 458 9 943 10 345 9 943 9 943 9 943 10 351 10 351 10 351 10 351 10 815 10 815 10 815 11 315 11 315 9 972 9 972  No L 273/32 Official Journal of the European Communities 17. 9. 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 7602 7603 7604 7605 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 C) C) o C) o C) o 0) Q C) c&gt; o o o C) C) o C) C) o o C) C) o O C) O C) C) C) C) n o o C) o C) C) o C) C) C) C) C) 2,493 2,571 2,478 2,472 2,601 2,550 2,679 2,502 2,638 2,441 2,596 2,459 2,537 2,496 2,454 2,622 2,777 2,913 2,700  100 kg  9 972 9 972 9 972 10 380 10 380 10 380 10 380 10 380 10 844 10 844 10 844 10 844 11 344 11 344 11 846 11 495 11 495 11 495 11 495 11 903 11 903 11 903 11 903 12 367 12 367 12 367 12 867 12 867 10 748 10 748 10 748 10 748 11156 11 156 11 156 11 156 11 620 11 620 11 620 12 120 12 120 13 819 13 819 13 819 14 227 17. 9. 92 Official Journal of the European Communities No L 273/33 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2,855 2,991 2,788 2,943 100 kg  14 227 14 227 14 691 14 691 3,205 3,360 3,496 3,283 3,438 16 890 16 890 16 890 17 298 17 298 3,371 3,526 17 762 17 762 6 094 6 094 19 961 19 961 20 369 20 369 9 410 9 410 CN code Table Additionalcode Notes  7746 7747 7750 7751 7758 7759 7760 7761 7762 7765 7766 7768 7769 7770 7771 7778 7779 7780 7781 7785 7786 7788 7789 7798 7799 7800 7801 7802 7805 7806 7807 7808 7809 7810 7811 7818 7819 7820 7821 7822 7825 7826 7827 7828 7829 0) o o o 0) o o 0) o o o o o o 0) o o o o o o C&gt; o C) o o O o 0) 3,788 3,943 3,866 4,021 3,965 4,120 4,256 4,043 4,198 4,334 20 899 20 899 20 899 21 307 21 307 21 307 4,131 4,286 21 771 21 771 6 606 6 606 21 411 21 411 21 411 21 819 21 819 21 819 9 922 9 922 4,062 4,217 4,353 4,140 4,295 4,431 Official Journal of the European Communities 17. 9. 92No L 273/34 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7830 O 4,228 22 283 7831 O 4,383 22 283 7838 O  10 032 7840 0)   7841 0)   7842 C)   7843 (')   7844 0)   7845 O   7846 C)   7847 0)   7848 C)   7849 C)   7850 O   7851 0)   7852 (l)   7853 C)   7855 C)   7856 (')   7857 O   7858 C)   7859 0)   7860 O   7861 0)   7862 O   7863 C)   7864 ( »)   7865 O   7866 O   7867 (')   7868 C)   7869 0)   7870 0)   7871 (')   7872 (')   7873 C)   7875 (l)   7876 (')   7877 (')   7878 O   7879 ( »)   7900 0)   7901 (')   7902 O   7903 (')   17 . 9. 92 Official Journal of the European Communities No L 273/35 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM FI Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg 7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 C) O C) O O C) O C) C) C) C) C) 0 C) o o 0) C) o o C) o o o o C) o o ( l) C) C) C) o o o C) o o C) C) C) (l) C) o o 5 820 No L 273/36 Official Journal of the European Communities 17 . 9. 92 Positive Negative Germany Nether ­ lands Spain Portugal United KingdomCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 7971 7972 7973 7975 7976 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 100 kg  5 820 5 820 5 820 6 320 6 320 6 320 6 822 6 822 7 677 7 677 7 677 7 677 7 677 8 085 8 085 8 085 8 085 8 549 8 549 8 549 9 049 9 049 0 C) O C) C) C) C) C) C) C) C) C) C) C) 0) C) o C) o C) C) o Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 0,047 0,100 0,159 0,220 0,314 0,456 0,707 0,707 0,990 0,990 1,272 1,272 1,272 1,555 1,555 1,555 1,555 1,555 1,555 1,555 248 524 838 1 158 1 651 2 394 3 715 3 715 5 201 5 201 6 687 6 687 6 687 8 173 8 173 8 173 8 173 8 173 8 173 8 173 17 . 9. 92 Official Journal of the European Communities No L 273/37 Positive Negative Germany Spain Portugal Denmark Italy ­ France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 5780 5781 5785 5786 579x 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 1,838 1,838 1,838 1,838 0,047 0,047 0,047 0,047 0,047 0,047 0,047 0,047 0,100 0,100 0,100 0,159 0,159 0,220 0,220 0,314 0,314 0,456 0,456 0,707 0,707 9 660 9 660 9 660 9 660 248 248 248 248 248 248 248 248 524 524 524 838 838 1 158 1 158 1 651 1 651 2 394 2 394 3 715 3 715 Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 67 lx 672x 673x 674x 6750 6751 6760 6761 6762 6765 0,043 0,091 0,145 0,201 0,286 0,415 0,644 0,644 0,902 0,902 1,159 1,159 1,159 1,417 1,417 1,417 1,417 226 477 763 1 055 1 504 2 181 3 385 3 385 4 739 4 739 6 093 6 093 6 093 7 447 7 447 7 447 7 447 No L 273/38 Official Journal of the European Communities 17. 9. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 1,417 1,417 1,417 1,675 1,675 1,675 1,675 0,043 0,043 0,043 0,043 0,043 0,043 0,043 0,043 0,091 0,091 0,091 0,145 0,145 0,201 0,201 0,286 0,286 0,415 0,415 0,644 0,644 7 447 7 447 7 447 8 801 8 801 8 801 8 801 226 226 226 226 226 226 226 226 477 477 477 763 763 1 055 1 055 1 504 1 504 2 181 2 181 3 385 3 385 17 . 9. 92 Official Journal of the European Communities No L 273/39 (*) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code Sxxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 153, 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculauon is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 273/40 Official Journal of the European Communities 17. 9. 92 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland Notes Belgium/ Luxem ­ bourg DM Pa Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlF!  100 kg 1509 10 10 1509 10 90 Table Additionalcode 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 1509 90 00 1510 00 10 1510 00 90 17. 9. 92 Official Journal of the European Communities No L 273/41 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spun Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,016 1,016 1,016 1,016 1,016 1,016 1,016 1,016   1,038 1,038 1,038 1,038 1,038 1,038 1,038 1,038      No L 273/42 Official Journal of the European Communities 17. 9 . 92 ANNEX III Adjustments to be made pursuant to Article 6 (1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , monetary compensatory amounts fixed in advance from 17 September 1992 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Olive oil 0 1 November 1992 United Kingdom Olive oil 0 1 November 1992 Greece Olive oil 0 1 November 1992 Spain Olive oil 0 1 November 1992